This is a garnishment proceeding growing out of the principal suit of Farmers' State Bank of Merkel v. J. W. Briggs, a suit tried in the district court of Jones county, and appealed to the Court of Civil Appeals at Fort Worth, and transferred to this court. The garnishee bank answered that it was indebted to J. W. Briggs in the sum of $2,000. The principal suit was dismissed by the court on the ground of want of sufficient service of citation on the defendant. Thereafter this, the garnishment suit, was dismissed, on motion of the garnishee bank, on the ground that the main or original suit had been dismissed. The appeal of the Farmers' State Bank of Merkel is this day sustained, and the case reversed and remanded by this court. 228 S.W. 267.
Error is assigned to the judgment sustaining the motion to dismiss pending final *Page 269 
judgment on appeal; the answer of the garnishee showing an indebtedness of the garnishee to J. W. Briggs, defendant in the original suit. We are of the opinion that the assignment should be sustained. The trial court should have continued the garnishment proceeding to await the result of the appeal in the main case. Bergman Produce Co. v. First State Bank of Paducah, 141 S.W. 154, and cases cited.
The case is reversed and remanded.